Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim includes subscripts “z” which is not identified, rendering the claim indefinite.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim includes subscripts “x” and “z” which are not identified, rendering the claim indefinite.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Euchner et al (“Designing thin films-ternary borides from first principles”).
Euchner et al discloses the claimed coated substrate with the claimed ternary transitional borides with 2 different transitional metals with the claimed phases (table 2 and 3). The claimed hardness is considered inherent to the claimed composition. With a rounding error for the subscripts for (V,W)B2 in table 2 and 3 the claimed composition overlaps.

Claims 1-7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akopov et al (“Effects of variable boron concentration on the properties of tungsten tetraboride”).
Akopov et al discloses the claimed coated substrate with the claimed ternary transitional borides with 2 different transitional metals with proportion (figure 3). The claimed hardness is considered inherent to the claimed composition.

Claims 1-3,6-7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newirkowez et al (“(Ti,W,Cr)B2 coatings produced by magnetron sputtering”).
Newirkowez et al discloses the claimed coated substrate used for cutting tools (introduction, line 7) with the claimed ternary transitional borides with 2 different transitional metals and post annealing (experimental), hardness and phases (results and discussion).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784